Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the Applicant filing a proper AFCP 2.0 request 01/12/2022. 
Claims 1, 7, 8, 14, and 15 are amended. Claims 6, 13, 20-23 are canceled claims. Claims 2-3, 7, depending from claim 1, claims 9-10, and 14, depending from claim 8, and claims 16-17 depending from claim 15 are withdrawn claims.  New clams 24-26 are added. Claims 1-5, 7-12, 14-19, and 24-26 are pending for examination.

2.         Examiner initiated Interview summary: This interview was conducted in response to the Applicant's filing an AFCP request on 01/10/2022. Independent claims 1, 8, and 14 were amended as discussed in an interview conducted earlier on 01/07/2022. Claims 21-23 were canceled. Applicant added new claims 24-26. Examiner in his discussions indicated that claim 26, as filed, need to be canceled or need to be amended as the subject matter is indefinite. Examiner suggested to amend claim 26 to incorporate similar subject matter as in the filed new claims 24-25. Applicant agreed for Examiner's Amendment to place the Application in condition for Allowance.	

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mr. Edward Kim on 01/20/2022.

The application has been amended as follows:  Claim 26 filed 01/10/2022 is amended.
26. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the threshold time period is determined based on an expiration model that is trained based on historical information associated with the activity data.

Response to Arguments
4.1.	Applicant’s arguments, see page 12 filed 01/10/2022, with respect to rejection of claims 21-23  under 35 USC 112 (a) in the Final Rejection mailed 11/10/2021 have been fully considered and are persuasive in view of the cancelation of claims 21-23.  The rejection of claims 21-23 under 35 USC 112 (a) is now moot and withdrawn. 
4.2.	Applicant’s arguments, see pages 12-13 filed 01/10/2022, with respect to rejection of claims 1, 4-5,  8, 11-12, and 15, 18-19 under 35 USC 103(a) in the Final Rejection mailed 11/10/2021 have been fully considered and are persuasive in view of the current amendments to independent claims 1, 8, and 15. The rejection of claims 1, 4-5, 8, 11-12, and 15, 18-19 under 35 USC 103(a is now moot and withdrawn. 
4.3.	New claims 24-26. New claim 24 depends from claim 1, new claims 25-26 depend from claim 8. IN the telephone interview conducted on 01/12/2020 examiner indicated that claim 26 is subject to indefiniteness and required amendment. Applicant agreed and an Examiner’s amendment, see above, has amended claim 26, now depending from claim 15.


Allowable Subject Matter

5.	Independent claims 1, 8, and 15 are in condition for allowance. Since withdrawn claims 2-3, 7, 9-10, 14, 16-17 depend from allowed claims, they are now rejoined. Accordingly all pending claims 1-5, 7-12, 14-19, and 24-26 are allowed. Claims 2-5, 7, 24 depend from claim 1. Claims 9-12, 14, 25 depend from claim 8, and claims 16-19 and 26 depend from 15. 

5.1.	Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database for NPL references, reviewed the references cited in the IDS filed 12/30/2019; reviewed parent application 16/241688 now US Patent # 10521837.
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including Final rejection mailed 11/10/2021, Examiner initiated interview on 01/20/2022 in response to AFCP 2.0 request filed 01/10/2022, an Examiner’s Amendment, see above, and the applicant’s AFCP 2.0  Request amending the independent claims 1, 8, and 15 as discussed in an Applicant initiated interview on 01/07/2022 and the Remarks filed 01/10/2022,  pages 12-13,outlining the reasons for overcoming the rejections submitted in the Office Action filed 11/10/2022 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 
5.2.	Best prior art discussion:
(i)	Lukose [US 20100114654 A1] teaches predicting, by the device, based on a machine learning model, and based on the activity data, that the user is likely to purchase a particular type of product, wherein the machine learning model is trained to predict that the user is likely to purchase the particular type of product based on the activity data, generating, by the device and based on predicting that the user is likely to purchase the particular type of product, data A method for facilitating analysis of a user behavior associated with usage of a communication device, the method comprising: receiving, by a processor, unstructured data associated with one or more activities performed by a first user, wherein at least one activity is associated with usage of a communication device by the first user; converting the unstructured data into a structured data by processing the unstructured data using one or more processing tools, wherein the processing comprises, extracting a plurality of data fields associated with the unstructured data, determining a plurality of keys and a plurality of values from the plurality of data fields, mapping at least one key with the at least one value and generating the structured data based upon the at least one key mapped with the at least one value; and performing, by the processor, data analytics on the structured data in order to determine user behavior associated with the usage of the communication device by the first user.”]. Lukose combined with Kumar fail to teach  detecting, by the device, a transaction indicative of a purchase of a product of the particular type of product, wherein the transaction involves a payment from the account, bypassing, by the device and based on the data indicating the potential transaction, performance of one or more examinations of a fraud analysis associated with the transaction, the one or more examinations being included in a plurality of examinations of the fraud analysis; and sending, by the device and based on bypassing the performance of the one or more examinations, an authorization to authorize the transaction to permit the user to purchase the product. Cowan [US20190043056 see abstract, paras 0002, 0003, 0028, and 0066 and claim 21] detecting a transaction for a purchase of a product which involves a payment from a financial account, receives an alert about a purchase transaction by a user from generating, by the device and based on predicting that the user is likely to purchase the particular type of product, annotation data indicating a potential transaction to purchase the particular type of product, wherein the annotation data indicating the potential transaction is removed after a threshold time period; storing, by the device, the annotation data indicating the potential transaction in a profile associated with an account of the user; bypassing, by the device and based on the annotation data indicating the potential transaction, performance of one or more examinations of a fraud analysis associated with the transaction, the one or more examinations being included in a plurality of examinations of the fraud analysis;”. 
 (ii)          BOUHNIKVet al.,"Behavioral Analysis: The Future of Fraud Prevention," December 27, 2015”, cited in the IDS filed 12/30/20219 discloses that a behavior analysis of a purchaser can provide potential indication if he would purchase the product or is fraud. For example, if a first user successfully logs, browses before purchasing and a second user who fails to log in, 

5.3.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15, the prior art of record, alone or combined, neither teaches nor renders obvious specifically the limitations, as a whole, comprising ““generating, by the device and based on predicting that the user is likely to purchase the particular type of product, annotation data indicating a potential transaction to purchase the particular type of product, wherein the annotation data indicating the potential transaction is removed after a threshold time period; storing, by the device, the annotation data indicating the potential transaction in a profile associated with an account of the user; bypassing, by the device and based on the annotation data indicating the potential transaction, performance of one or more examinations of a fraud analysis associated with the transaction, the one or more examinations being included in a plurality of examinations of the fraud analysis;”.  Accordingly, independent claims 1, 8, and 15 are allowed.
The reasons for allowance for dependent claims 2-5, 7, 9-12, 14, 16-19, 24-26 are the same as established for independent claims 1, 8, and 15 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(i)         Franazek et al. [US 20180285838 A1; see claim 3] discloses establishing a time threshold to complete the one or more transactions, determining whether the confirmation messages have been received from all of the subset of witnesses prior to the time threshold expiring and whether to complete one or more of the transactions, and requiring each of the witnesses to confirm the one or more transactions as completed shared ledger transactions by signing the one or more completed transactions and signing a time stamp associated with compliance of the time threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/YOGESH C GARG/Primary Examiner, Art Unit 3625